Citation Nr: 0942123	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  97-32 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder 
secondary to service connected status post bilateral inguinal 
hernia repair.

2.  Entitlement to service connection for sterility, to 
include special monthly compensation (SMC) based on loss of 
use of a creative organ.

3.  Entitlement to an increased rating for status post 
bilateral inguinal hernia repair, currently evaluated as 40 
percent disabling.

4.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1980 to November 
1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Montgomery, Alabama, Regional Office which denied service 
connection for a chronic back disorder and an increased 
disability evaluation for the Veteran's hemorrhoids.  In 
August 2001, the Board remanded the Veteran's claims to the 
Montgomery, Alabama, Regional Office for additional action.  

In April 2002, the Montgomery, Alabama, Regional Office, in 
pertinent part, recharacterized the Veteran's right inguinal 
hernia disability as right inguinal hernia repair residuals 
evaluated as 10 percent disabling.  In July 2002, the 
Montgomery, Alabama, Regional Office denied service 
connection for the loss of use of a creative organ.  The 
Veteran moved to Georgia.  The claims files were subsequently 
transferred to the Atlanta, Georgia, Regional Office (RO).  

In August 2004, the RO recharacterized the Veteran's inguinal 
hernia disabilities as post-operative bilateral inguinal 
hernia repair residuals; assigned a 40 percent evaluation for 
that disability; and effectuated the award as of April 1, 
1996.  In January 2005, the Veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
In April 2005, the Board denied both service connection for a 
back disorder and the loss of use of a creative organ and 
increased evaluations for the Veteran's post-operative 
bilateral inguinal hernia repair residuals and hemorrhoids.  
The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  

In February 2007, the Court set aside the April 2005 Board 
decision and remanded the Veteran's appeal to the Board for 
additional action.  In December 2007, the Board remanded the 
Veteran's appeal to the RO for additional action.  In 
December 2008, the Board again remanded the Veteran's appeal 
to the RO for additional action.   

The Board notes that the competent medical evidence of record 
reflects that the Veteran experiences neuralgia of the ilio-
lingual nerve associated with his service-connected post 
status bilateral hernia repair.  See a September 2008 VA 
outpatient treatment record and a February 2009 VA 
examination report.  To the Board's knowledge, that issue has 
yet to be adjudicated by the RO. Accordingly, the Board 
refers the issue to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO]; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that, during pendency of the Veteran's 
claims for increased disability ratings, he has raised the 
matter of unemployability due to his service-connected 
disabilities (TDIU), and such has not been addressed by the 
RO.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  As such, the issue 
is properly before the Board. See Rice, supra; see also 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996)

The issue of entitlement to TDIU is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  Service connection is currently in effect for 
post-operative bilateral inguinal hernia repair residuals and 
hemorrhoids.  

2.  A chronic back disorder was not objectively manifested 
during active service or at any time thereafter.  

3.  Sterility and the loss of use of a creative organ were 
not objectively shown during active service or for many years 
thereafter.  The Veteran's erectile dysfunction has not been 
shown to have originated during active service.  

4.  The Veteran's erectile dysfunction has not been 
objectively shown to be etiologically related to his 
service-connected disabilities.  

5.  A large, postoperative, recurrent hernia that is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable is not shown or 
approximated on the left, and the most current evidence 
demonstrates bilateral hernia repairs without the recurrent 
presence of hernias and no need for support mechanisms.

6.  The Veteran's bilateral hernia repairs resulted in post 
surgery incision scars which are tender and painful.

7.  The Veteran's service-connected hemorrhoids are not 
large, thrombotic, or irreducible, with excessive redundant 
tissue.

8.  The medical and other evidence of record does not 
indicate that the Veteran's service-connected bilateral 
hernia repairs or hemorrhoids are so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2008).  

2.  A chronic back disorder is not proximately due to or the 
result of the Veteran's service-connected disabilities.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2008).  

3.  Sterility and loss of the use of a creative organ were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2008).  

4.  Sterility and loss of the use of a creative organ are not 
proximately due to or the result of the Veteran's service-
connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2008).   

5.  The criteria for an evaluation in excess of 40 percent 
for service-connected status post bilateral inguinal hernia 
repair are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.59, 4.114, Diagnostic Code 7338 (2004).  

6.  Separate 10 percent disability ratings for each of the 
Veteran's post surgical hernia scars are granted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 38 C.F.R. 
§ 4.118, Diagnostic Code 7894 (2008); Esteban v. Brown, 6 
Vet. App. 259 (1994)

7.  The criteria for entitlement to a compensable evaluation 
for service-connected hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2004).

8.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record. See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in letters from the RO 
dated September 2001, May 2004, March 2005, and January 2008, 
which advised the Veteran of the provisions relating to the 
VCAA and what is necessary to substantiate claims for service 
connection and increased ratings, including evidence that 
"your current disability is related to your military 
service" and that "your service-connected disability has 
gotten worse."  

Specifically, the Veteran was advised in the VCAA letters 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities and service 
medical records. He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records that the he identified.  Included with the 
September 2001, May 2004, March 2005, and January 2008 
letters were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and these letters asked that 
the Veteran complete this release so that VA could obtain 
these records on his behalf.  The letters also informed the 
Veteran that for records he wished for VA to obtain on his 
behalf he must provide enough information about the records 
so that VA can request them from the person or agency that 
has them.

The September 2001, May 2004, March 2005, and January 2008 
letters specifically advised the Veteran that to substantiate 
his increased rating claim "the evidence must show that your 
service-connected condition has gotten worse."  In the 
September 2001, May 2004, March 2005, and January 2008 
letters, the Veteran was specifically notified to describe or 
submit any additional evidence which he thought would support 
his claims, in compliance with the "give us everything you've 
got" requirement contained in 38 C.F.R. § 3.159 (b).  [The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. 

The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in the above-
referenced January 2008 VCAA letter.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claims as contemplated in the Vazquez decision.  
However, the Board notes that the Court's decision in 
Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 2009 WL 2835434 (Fed.Cir.).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the September 
2001, May 2004, March 2005, and January 2008 letters and his 
claim was readjudicated in a June 2009 supplemental statement 
of the case (SSOC), after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the Veteran in proceeding to consider his claims 
on the merits.  The Veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the Veteran's reports of private outpatient treatment and VA 
treatment, as well as the Veteran's Social Security 
Administration (SSA) medical records and the reports of VA 
examinations of the Veteran in January 1996, October 2001, 
November 2003, May 2008 and February 2009.

Concerning the January 1996, October 2001, and February 2009 
VA examinations, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The reports of these 
examinations reflect that the examiners reviewed the 
Veteran's complete claims file, to include his service 
medical records, past medical history, recorded his current 
complaints, and conducted an appropriate physical examination 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran 
and his representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claim.  He also 
presented testimony at a hearing.  

Accordingly, the Board will proceed to a decision.

II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for post-operative bilateral inguinal 
hernia repair residuals and hemorrhoids.  

While there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute a single claim.  Roebuck v. Nicholson, 20 Vet. 
App. 307, 313 (2006).  

A.  Chronic Back Disorder

The Veteran's service treatment records do not refer to a 
chronic back or spine disability.  A July 1991 VA hospital 
summary states that the Veteran complained of low back pain.  
Contemporaneous magnetic resonance imaging studies of the 
lumbosacral spine revealed no abnormalities.  No chronic back 
or spine disorder was diagnosed.  

In a January 1992 written statement, the Veteran advanced 
that he had initially manifested chronic low back problems 
during active service while stationed in the Panama Canal 
Zone.  

VA clinical documentation dated in August 1992 notes that the 
Veteran complained of chronic low back pain.  Contemporaneous 
X-ray studies of the lumbosacral spine revealed findings 
consistent with degenerative joint disease.  An impression of 
chronic low back pain was advanced.  

In his October 1996 claim for service connection, the Veteran 
advanced that his multiple inguinal hernia repair surgeries 
weakened his back and precipitated the onset of a chronic 
back disorder manifested by pain.  

At an October 2001 VA examination for compensation purposes, 
the Veteran complained of chronic low back pain.  The 
examiner commented that:

In my opinion, it is more likely than not that the 
patient's back disorder has no relation whatsoever 
to his left inguinal hernia repair.  No disorder of 
the lumbosacral spine could be confirmed either on 
examination or X-ray review.   In his January 2003 
Appeal to the Board (VA Form 9), the Veteran 
advanced that he wanted to know "why my back is 
still hurting."  

At the January 2005 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the Veteran testified that he 
suffered from chronic low back pain.  He was unaware of 
whether he had been diagnosed with a chronic back disorder.  

At a May 2008 VA examination for compensation purposes, the 
examiner observed that "no back disability was appreciated 
on this examination."  

At a February 2009 VA examination for compensation purposes, 
the Veteran complained of chronic low back pain.  The 
Veteran's claims files were reviewed.  The examiner commented 
that:

No significant spine pathology detected.  Spine 
pathology would not be expected from hernia 
repair.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran has not been objectively shown to have a 
chronic back disorder on repeated examination.  While the 
August 1992 VA X-ray studies of the lumbosacral spine were 
construed as being consistent with degenerative joint 
disease, such findings were not confirmed on multiple 
subsequent orthopedic evaluations.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran asserts that he sustained a chronic back disorder 
secondary to his service-connected inguinal hernia repair 
residuals.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the diagnosis and/or causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As a chronic back disorder was not 
objectively shown to have been manifested during service or 
at any time thereafter, the Board concludes that service 
connection for the claimed disorder is not warranted.  

B.  Sterility/Loss of Use of a Creative Organ

The Veteran's service treatment records make no reference to 
sterility and/or the loss of use of a creative organ.  In his 
January 2002 claim for service connection, the Veteran 
reported that he had been informed by his treating VA surgeon 
that his January 2002 right inguinal hernia repair rendered 
him "no longer able to have children."  

In his July 2002 notice of disagreement, the Veteran advanced 
that he "lost the woman I was going to marry because of the 
inability to bear children."  

At a May 2002 VA examination for compensation purposes, the 
Veteran complained that he could no longer have children as 
the result of his January 2002 right inguinal hernia surgical 
repair as "they took out some type of organ where I can't 
bear children."  He reported that he could achieve an 
erection and had sexual intercourse approximately twice a 
month.  An impression of a "subjective history of erectile 
dysfunction with normal testosterone levels" was advanced.  
The examiner commented that:

It is the opinion of this provider that due to the 
conflict in the chart re: sexual function and the 
patient's history [it] is unlikely that his 
infertility is related to his operative 
intervention.  

In his January 2003 Appeal to the Board (VA Form 9), the 
Veteran acknowledged that "no one from the VA has explained 
to me why I cannot have any children."  He believed that his 
alleged infertility was "service-connected."  In his 
January 2004 Appeal to the Board (VA Form 9), the Veteran 
stated that he "would like to know why my reproductive organ 
was taken out."  

At the January 2005 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the Veteran testified that he 
had been informed by the VA surgeon who conducted his fourth 
inguinal hernia repair that an organ had been removed during 
his inguinal hernia repair which rendered him unable to have 
children.   At the May 2008 VA examination for compensation 
purposes, the Veteran complained of chronic erectile 
dysfunction.  The etiology of the Veteran's erectile 
dysfunction was reported as "other cause."  At the February 
2009 VA examination for compensation purposes, the Veteran 
complained of occasional erectile dysfunction.  

The clinical documentation does not establish that the 
Veteran has been objectively shown to be either infertile or 
to suffer from the loss of use of a creative organ.  The 
reports of the May 2008 and the February 2009 VA examinations 
for compensation purposes convey that the Veteran presented a 
subjective history of erectile dysfunction.  The examiners 
did not attribute the Veteran's erectile dysfunction to his 
inguinal hernia repair residuals or other service-connected 
disabilities.  

The Veteran advances that service connection is warranted for 
chronic sterility or the loss of use of a creative organ as 
an "organ" was removed during a VA surgical repair of his 
right inguinal hernia.  The record is devoid of clinical 
documentation of such surgical excision.  No competent 
medical professional has attributed the Veteran's erectile 
dysfunction to either active service or a service-connected 
disability.  The Veteran's claim is supported solely by his 
own testimony and written statements.  The Board finds that 
such Veteran is not competent to provide evidence as to the 
causation of his erectile dysfunction.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that service connection for sterility and loss of 
use of a creative disorder is not warranted.   

III.  Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examinations.  The recent 
examination is also relevant and adequate.  See Powell v. 
West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

A.  Inguinal Hernias

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities of the 
digestive system.  See 66 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the Veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3- 
00.  It bears emphasis, however, the evaluation criteria are 
the same under both the old and new regulations.

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, a 
noncompensable rating is warranted where the inguinal hernia 
is small, reducible, or without true hernia protrusion.  A 10 
percent rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent evaluation is 
warranted for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  A note at the 
end of that Diagnostic Code provides that 10 percent shall be 
added for bilateral involvement, providing the second hernia 
is compensable.  

Service connection for bilateral inguinal hernias has been in 
effect since November 1984.  A January 1996 VA examination 
reported the Veteran post operative right inguinal hernia 
repair from October 1995, which was reported with a good snug 
repair, but he had recurrence of a left inguinal hernia.  On 
examination, the external ring was large and when he coughed, 
a 2x3 centimeter bulge manifested into the canal, which was 
not incarcerated or strangulated and that was capable of 
being easily reduced.  He underwent a repair on the left in 
the following month.  Pursuant to a July 1996 rating, the 
Veteran was afforded a temporary total rating from October 
24, 1995 to December 1, 1995, with a 10 percent evaluation on 
the right thereafter; he was awarded an additional period for 
convalescence from February 1996 to April 1, 1996 for the 
surgery on the left, with a 20 percent rating assigned 
thereafter.  

In January 2002, a recurrent right inguinal hernia was again 
repaired surgically.  The hernia was reduced, and he was 
returned to recovery in stable condition.  No complications 
were reported.  Another temporary total evaluation was 
assigned based on surgical treatment necessitating 
convalescence.  

In November 2003, May 2008 and February 2009, the Veteran was 
afforded additional VA examinations, which reported bilateral 
hernia repairs without the recurrent presence of hernias and 
no need for support mechanisms.  There were no ventral 
hernias and no malignancies.

As noted above, prior to August 2004, separate ratings had 
been assigned for left and right bilateral inguinal hernia 
repair, resulting in a combined 30 percent evaluation.  The 
combined evaluation was increased to 40 percent retroactively 
to April 1, 1996, pursuant to an August 2004 rating.  

A large, postoperative, recurrent hernia that is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable is not shown or 
approximated on the left.  In this case, the preponderance of 
the evidence is against  more severely disabling hernia on 
the left than one warranting a 30 percent rating, with an 
additional 10 percent added for the second hernia on the 
right.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

Evaluation of the Veteran's condition under other Diagnostic 
Codes would not be more beneficial to the Veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, the results are not indicative of a compensable 
evaluation under Diagnostic Code 7339 or 7340 because there 
is no evidence of ventral hernia or other hernia.    

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban, supra.  

The medical evidence of record indicates that the Veteran's 
service-connected post status bilateral hernia repairs are 
manifested by painful inguinal hernia scars.  Specifically, 
the Veteran has two separate 10-centimeter herniorraphy scars 
which are tender to palpation on examination.  See the 
November 2003, May 2008 and February 2009 VA examination 
reports.  

After having considered the medical evidence, the Board has 
concluded that the Veteran has symptomatology associated with 
the post surgical scars which is distinct from the hernias.  
Accordingly, the Board finds that a separate 10 percent 
disability rating may be assigned for the distinct symptoms 
resulting from each of the service-connected hernias.

B.  Hemorrhoids 

The Veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which pertains to both internal and 
external hemorrhoids.  Under this regulatory provision, a 
zero percent evaluation is warranted for mild or moderate 
hemorrhoids and a 10 percent evaluation is warranted for 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.  38 
C.F.R. § 4.114.



The Veteran was afforded a VA hemorrhoid examination in 
October 2001.  The Veteran reported bleeding a lot sometimes 
with a bowel movement.  The Veteran was unable to quantify 
occurrences.  The examiner noted an anoscopy had been done in 
1995 and only mild internal hemorrhoids were noted.  A 1996 
procedure reported mild hemorrhoids inter alia.  There was no 
dehydration, no malnutrition, no anemia, no fecal leakage and 
no tenesmus.  No external hemorrhoids were visualized on 
physical examination.

The Veteran was afforded an additional VA hemorrhoid 
examination in May 2008.  The May 2008 VA examination report 
reflects that hemorrhoids were not present on examination, 
and the Veteran specifically denied any symptomatology 
related to hemorrhoids, to include anal itching, burning, 
diarrhea, pain, swelling, and tenesmus.  The VA examiner 
further stated that the Veteran's sphincter was not impaired 
and there was no presence of anorectal fistula, rectal 
prolapse, or anal or rectal stricture.  See the May 2008 VA 
examination report.  

A noncompensable evaluation for this disability has been in 
effect since November 1984.  There is absolutely no current 
medical evidence showing the Veteran has large, reducible, or 
thrombotic hemorrhoids, and the preponderance of the evidence 
is clearly against the claim.

C.  Extraschedular Considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993). According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to an extraschedular rating.  The Veteran's contentions have 
been limited to those discussed above, i.e., that his 
disabilities are more severe than is reflected by the 
currently assigned rating.  See Brannon v. West, 12 Vet. App. 
32 (1998) [while the Board must interpret a claimant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the claimant].  Moreover, the 
Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The record demonstrates that 
the Veteran has not required hospitalization as a result of 
the symptomatology associated with his service-connected 
disabilities.  Further, the Board notes that the Veteran 
receives SSA disability benefits for a mood disorder to 
include chronic pulmonary obstructive disorder (COPD), major 
depressive disorder, and schizoaffective disorder.  There is 
no evidence, and the Veteran does not contend that his 
service-connected disabilities alone cause a marked 
interference with employment.  Accordingly, there is no 
unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.

In short, the evidence does not support the proposition that 
the Veteran's service-connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").  

Finally, the Board also notes that credibility is an 
adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As a general 
matter, the Board finds the Veteran's allegations to be not 
credible.  The undersigned had an opportunity to observe the 
Veteran at his in person hearing in February 2005, and, as a 
result of these observations, did not find the Veteran's 
testimony to be entirely believable.  His responses to 
questions were evasive and not presented in a forthright 
manner.  There is also the fact that his allegations are 
directly controverted by the objective medical evidence - 
such as the fact that a testicle was not removed during 
hernia surgery and that the testicles are present and normal.  
For these reasons, the Board concludes the appellant's 
statements to be of limited evidentiary weight, and has 
considered such in reaching the decisions herein.


ORDER

Service connection for a chronic back disorder is denied.  

Service connection for sterility and the loss of use of a 
creative organ is denied.  

Entitlement to increased evaluation for status post bilateral 
inguinal hernia repair is denied. 

Entitlement to separate 10 percent disability ratings under 
Diagnostic Code 7804 for painful scars associated with each 
of the Veteran's bilateral inguinal hernia repairs is 
granted.  To that extent, the appeal is allowed.

Entitlement to increased (compensable) evaluation for 
hemorrhoids is denied. 


REMAND

As noted above in the Introduction, the Veteran has raised a 
claim for unemployability due to his service-connected 
disabilities (TDIU), and such has not been addressed by the 
RO.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  As such, the issue 
is properly before the Board. See Rice, supra; see also 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996)

However, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  Although the 
Veteran received multiple VCAA notice letters in connection 
with his increased rating and service connection claims, 
there has been no notice to the Veteran of the evidentiary 
requirements with respect to his TDIU claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) [holding that any 
error by VA in providing the notice required by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial].  
The Board therefore must remand the case to the agency of 
original jurisdiction.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
Veteran with notice of the evidence 
required to substantiate his TDIU claim.  
A copy of the letter should be sent to 
the Veteran's representative.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then adjudicate the 
Veteran's claim of entitlement to TDIU.  
If the benefit sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case (SSOC) 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


